     Case 1:14-cv-01163-NONE-JLT Document 97 Filed 03/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    GORDON C. REID,                                   Case No.: 1:14-cv-01163-NONE-JLT (PC)
12                       Plaintiff,
                                                        ORDER DIRECTING CLERK OF COURT
13           v.                                         TO ISSUE SUMMONS

14    UNITED STATES OF AMERICA, et al.,
15                       Defendants.
16

17          Plaintiff Gordon C. Reid alleges Defendants Ontiveroz, Fenton, and Garcia, plus three

18   Doe defendants, subjected him to excessive force and unconstitutional conditions of confinement.

19   (Doc. 96.) Based on the same underlying incidents, Plaintiff also raises claims against Defendant

20   United States for the torts of negligence, assault, and/or battery. (Id.) The Court has screened

21   Plaintiff’s third amended complaint pursuant to 28 U.S.C. § 1915A and finds that it states

22   cognizable claims for relief pursuant to Bivens v. Six Unknown Named Agents, 403 U.S. 388

23   (1971), and the Federal Tort Claims Act. Accordingly, the Court directs the Clerk of the Court to

24   issue a summons for each named defendant in the third amended complaint.

25
     IT IS SO ORDERED.
26
27      Dated:     March 19, 2021                              /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
28
